Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

2.	The amendments filed on 01/25/2021 have been fully considered and are made of record.
	a. Claims 1-2, 4, 6, 8-12, 14 and 17 have been amended.
	b. Claims 5 and 13 have been cancelled.
	



Reason for Allowance

3.	Claims 1-4, 6-12 and 14-17 are allowed.

a)	Applicant’s arguments, filed on 10/25/2021, with respect to independent claims 1 and 12 have been fully considered and are persuasive.  The rejection of Office Action sent on 10/26/2020 has been withdrawn. 
The applicant amended independent claims 1 and 12 and overcome rejection. Therefore, the rejection of Office Action sent on 10/26/2020 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 12:
As to claims 1-4 and 6-11 the present invention is direct to a presence detection system for an electrically adjustable furniture assembly, comprising: Independent claim 1 identifies the uniquely distinct features of “the at least one control unit is further arranged to dynamically compute the predetermined capacitance threshold value for the electrically conducting element from at least one previously determined capacitance value of the electrically conducting element during an adjustment of the at least one moveable element and to provide the control signal when the capacitance detecting unit detects the capacitance value higher than the dynamically computed predetermined capacitance threshold value”.
As to claims 12 and 14-17 the present invention is direct to a method  of presence detection with an electrically adjustable furniture assembly comprising the steps of: Independent claim 12 identifies the uniquely distinct “wherein the predetermined capacitance threshold value for the at least one electrically conducting element is dynamically computed by the control unit from at least one previously determined capacitance value of the at least one electrically conducting element during an adjustment of the at least one moveable element and wherein the control signal is provided, by the control unit, when the capacitance detecting unit detects a capacitance value higher than the dynamically computed predetermined capacitance threshold value”.
The closest prior art, Chacon et al. (Pub No. US 2016/0161623 A1), SCHECKENBACH et al. (Pub No. US WO 2016/131639 A1 A1) teaches Method and system of Presence Detection, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
4.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  

/CHRISTOPHER P MCANDREW/Examiner, Art Unit 2858